UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number: 333-162516 CIK Number: 0001377469 PEGASUS TEL, INC. (Exact name of small business issuer as specified in its charter) Delaware 41-2039686 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 118 Chatham Road Syracuse, NY (Address of principal executive offices) (zip code) Registrant's telephone number, including area code: Issuer’s telephone number: (315) 491-8262 Anthony DiBiase 118 Chatham Road Syracuse, NY13203 Telephone: (315) 491-8262 Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.0001 par value per share (Title of Class) 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [ X ] As ofMarch 31, 2011, 20,215,136 shares of the Company's $.0001 par value common stock were issued and outstanding. State issuer’s revenues for its most recent fiscal year: $4,554 As of May 23, 2011 the aggregate market value of the 7,107,991 shares common stock held by non-affiliates was approximately $711 based upon the par value of $.0001. As of March 31, 2011, there were 20,215,136 shares of common stock outstanding. Documents incorporated by reference: None. Transitional Small Business Disclosure Format: Yes []No [ X ] 2 PEGASUS TEL, INC. MARCH 31, 2011 PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Balance Sheets as March 31, 2011 (Unaudited) and December 31, 2010 4 Statements of Operations For the three months ended March 31, 2011 (Unaudited) and March 31, 2010 (Unaudited) For the cumulative period from February 19, 2002 (Inception) to March 31, 2011 (Unaudited) 5 Statements of Cash Flows For the three months ended March 31, 2011 (Unaudited) and March 31, 2010 (Unaudited) For the cumulative period from February 19, 2002(Inception) to March 31, 2011 (Unaudited) 6 Notes to Financial Statements 7-14 Item 2. Management’s Discussion and Analysis or Plan of Operation 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. [Removed and Reserved] 31 Item 5. Other Information 31 Item 6. Exhibits 32 SIGNATURES 33 3 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS PEGASUS TEL, INC. (A Development Stage Company) BALANCE SHEETS (Unaudited) March 31, December 31, Assets: Cash and Cash Equivalents $
